Citation Nr: 0707810	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
July 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO), which denied entitlement to service 
connection for bilateral hearing loss. 

In February 2006, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  
The transcript of the veteran's testimony has been associated 
with his claims file.  At the hearing, the veteran submitted 
additional evidence accompanied by a waiver of RO 
jurisdiction, which will be considered by the Board in 
adjudication of this appeal.


FINDINGS OF FACT

1.  The veteran demonstrated high frequency hearing 
impairment in his right ear on his service separation 
examination and currently has right ear hearing disability by 
VA standards.

2.  Left ear hearing loss was not demonstrated in service, 
nor was left ear sensorineural hearing loss noted within one 
year following service discharge, and there is no competent 
evidence of a nexus between the claimed disability and the 
veteran's period of service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2006). 


2.  Left ear hearing loss was not incurred in or aggravated 
by service, nor may left ear sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004; and a 
rating decision in January 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a 

meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the June 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Merits of the Claim Presented

In hearing testimony and statements on file the veteran 
contends that he is entitled to service connection for a 
bilateral hearing loss, as this disorder had its origin in 
service.  In this regard, the veteran maintains that he was 
exposed to acoustic trauma as a member of a tank crew 
performing target practice on ranges while stationed in 
Germany and, as a consequence, has current hearing loss 
attributable to service.

On his January 1963 medical examination for service entrance 
whispered voice testing found essentially normal hearing, 
bilaterally.  The veteran's subsequent chronological service 
medical records show no complaints or evaluation for hearing 
problems.  The audiometric test results (converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units) on his May 1966 medical 
examination for service separation show that the veteran's 
right ear pure tone thresholds at frequencies of 500, 1000, 
2000, 4000, and 8000 hertz were 0, 25, 0, 0, and 40 decibels 
respectively.  Pure tone thresholds in the left ear at 
corresponding frequencies were 0, 0, 20, 0, and 15 decibels.   

On a VA audio examination in November 2004, pure tone 
thresholds for the right ear at 500, 1000, 2000, 3000 and 
4000 hertz were 35, 35, 45, 85, and 80 decibels, for a four 
frequency average of 61 decibels.  In the left ear, pure tone 
thresholds at corresponding frequencies were reported as 40, 
30, 45, 40, and 50 decibels for a four frequency average of 
41 decibels.  The veteran's speech reception threshold was 35 
percent, bilaterally.  The veteran's examiner concluded that 
the audiometric testing was most consistent with sensori-
neural impairment, bilaterally.  She further opined that it 
is not likely that the veteran's hearing is related to noise 
exposure in service.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131.

In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.




The United States Court of Appeals for Veterans Claims has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The veteran's statements describing his noise exposure and 
decreased hearing acuity are considered competent evidence.  
However, the veteran and those acquaintances offering 
statements concerning their observations of the 
manifestations of his impaired hearing, as layman, are not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board finds probative the veteran's testimony from his 
hearing, in which he indicated that he had significant noise 
exposure in service, namely in his position as a tank 
crewmember and that his hearing loss has progressively worsen 
over the years.  The record reflects that the veteran had a 
hearing deficit in the right ear at 8,000 hertz on his 
service separation examination.  The veteran had a high 
frequency right ear hearing loss on his service separation 
examination and the evidence current right ear hearing 
impairment, which meets VA standards for hearing disability 
under 38 C.F.R. § 3.385.  Therefore, the Board finds that 
service connection for right ear hearing loss is warranted.

With regard to the left ear, the veteran has not demonstrated 
a left ear hearing loss in service.  Medical documentation 
reflecting clinical findings of a left ear hearing loss is 
not shown until November 2004, approximately 38 years 
following service separation.  This is too remote in time 
from service to support the claim that it is related to 
service absent objective evidence to the contrary.  Such 
evidence has not been presented.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd 230 F.3d 1330 (Fed Cir 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Consequently, there are no proper bases for 
establishing service connection for a left ear hearing loss.  
In addition, the examiner at the November 2004 examination 
opined that the hearing loss was not likely related to noise 
exposure while in service.  Therefore, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for left ear hearing loss and that claim 
is denied.


ORDER

Service connection for a right ear hearing loss is granted.

Service connection for a left ear hearing loss is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


